DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the power section (402)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the power section (402)” shall be interpreted as “a power section (402)”
Claim 16 recites the limitation "the power section (402)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the power section (402)” shall be interpreted as “a power section (402)”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (U.S. Pub. No. 2015/0275891).
Regarding Claim 1, Chong discloses a well servicing pump (400) system comprising: 
A first permanent magnet motor (first 408), the first permanent magnet motor (first 408) including a first rotor (first 258); 
A second permanent magnet motor (second 408), the second permanent magnet motor (second 408) including a second rotor (second 258); 
A crankshaft (406), the crankshaft (406) directly coupled to the first rotor (first 258) and the second rotor (second 258) such that the first rotor (first 258) is coupled to the crankshaft (406) at a first end of the crankshaft (406) and the second rotor (second 258) is coupled to the crankshaft (406) at a second end of the crankshaft (406); 

A plunger (222), the plunger (222) mechanically coupled to the crankshaft (406), the plunger (222) at least partially positioned within the pressurization chamber (218).
Regarding Claim 2, Chong discloses the well servicing pump (400) system of claim 1, wherein the power section (402) comprises a housing (254), and the first and second permanent magnet motors (first and second 408) are mounted to the housing (254).
Regarding Claim 3, Chong discloses the well servicing pump (400) system of claim 2, wherein: 
The first permanent magnet motor (first 408) comprises a first stator (first 256) and a first housing (first 255) positioned about the first rotor (first 258); 
17The second permanent magnet motor (second 408) comprises a second stator (second 256) and a second housing (second 255) positioned about the second rotor (second 258); and 
Wherein the first housing (first 255) and second housing (second 255) are mechanically coupled to a third housing (260) positioned about the crankshaft (406).
Regarding Claim 4, Chong discloses the well servicing pump (400) system of claim 3, wherein the permanent magnet motor comprises a plurality of coil windings circumferentially arrayed about the stator and a plurality of magnets circumferentially arrayed about the rotor (Paragraph [0038]).
Regarding Claim 5, Chong discloses the well servicing pump (400) system of claim 1, comprising a variable frequency drive (Paragraph [0029]) configured to provide electrical energy to the first permanent magnet motor (first 408).
Regarding Claim 6, Chong discloses the well servicing pump (400) system of claim 1, further comprising a cooling system (Paragraph [0069]), the cooling system (Paragraph [0069]) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (first and second 250).
Regarding Claim 8, Chong discloses a hydraulic fracturing system comprising: 
A hydration system (Figure 1); 
18A blender system (108), the blender system (108) configured to receive a fluid flow from the hydration system (Figure 1); and 
A well servicing pump (400), the well servicing pump (400) including: 
A first permanent magnet motor (first 408), the first permanent magnet motor (first 408) including a first rotor (first 258); 
A second permanent magnet motor (second 408), the second permanent magnet motor (second 408) including a second rotor (second 258); a crankshaft (406), the crankshaft (406) directly coupled to the first rotor (first 258) and the second rotor (second 258) such that the first rotor (first 258) is coupled to the crankshaft (406) at a first end of the crankshaft (406) and the second rotor (second 258) is coupled to the crankshaft (406) at a second end of the crankshaft (406); 

A plunger (222), the plunger (222) mechanically coupled to the crankshaft (406), the plunger (222) at least partially positioned within the pressurization chamber (218); 
Wherein the inlet (224) of the fluid section of the well servicing pump (400) is configured to receive fracturing fluid from the blender system (108); and wherein the outlet (234) of the fluid section is fluidly coupled to a well.
Regarding Claim 9, Chong discloses the hydraulic fracturing system of claim 8, wherein the power section (402) comprises a housing (404), and the first and second permanent magnet motors (first and second 250) are mounted to the housing (404).
Regarding Claim 10, Chong discloses the hydraulic fracturing system of claim 9, wherein: 
The first permanent magnet motor (first 408) comprises a first stator (first 256) and a first housing (first 255) positioned about the first rotor (first 258); 
The second permanent magnet motor (second 408) comprises a second stator (second 256) and a second housing (second 255) positioned about the second rotor (second 258); and 
Wherein the first housing (first 255) and second housing (second 255) are mechanically coupled to a third housing (260) positioned about the crankshaft (406).
Regarding Claim 11, Chong discloses the hydraulic fracturing system of claim 10, wherein the permanent magnet motor comprises a plurality of coil windings 
Regarding Claim 12, Chong discloses the hydraulic fracturing system of claim 8, comprising a variable frequency drive (Paragraph [0029]) configured to provide electrical energy to the first permanent magnet motor (first 408).
Regarding Claim 13, Chong discloses the hydraulic fracturing system of claim 8, further comprising a cooling system (Paragraph [0069]), the cooling system (Paragraph [0069]) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (first and second 250).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong alone.
Regarding Claim 7, Chong discloses the well servicing pump (400) system of claim 1, but does not disclose further comprising: 
A third permanent magnet motor, the third permanent magnet motor including a third rotor; 

Wherein the third rotor is mechanically coupled to the first rotor (first 258) and the crankshaft (406).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate attached motors, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 14, Chong discloses the hydraulic fracturing system of claim 8, but does not disclose wherein the well servicing pump (400) further comprises: 
A third permanent magnet motor, the third permanent magnet motor including a third rotor; 
20Wherein the third permanent magnet motor is positioned adjacent to and abutting the first permanent magnet motor (first 408); and 
Wherein the third rotor is mechanically coupled to the first rotor (first 258) and the crankshaft (406).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate attached motors, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Netecke (U.S. Pub. No 2019/0309583).
Regarding Claim 15, Chong discloses a well servicing pump (400) system comprising: 
A first permanent magnet motor (first 408), the first permanent magnet motor (first 408) including a first rotor (first 258); 
A second permanent magnet motor (second 408), the second permanent magnet motor (second 408) including a second rotor (second 258); 
A crankshaft (406); 
A fluid section, the fluid section including an inlet (224), a pressurization chamber (218), and an outlet (234), the inlet (224) and outlet (234) fluidly coupled to the pressurization chamber (218); and 
A plunger (222), the plunger (222) mechanically coupled to the crankshaft (406), the plunger (222) at least partially positioned within the pressurization chamber (218).
Chong does not disclose a first gearbox, the first gearbox operatively coupled between the first rotor (first 258) of the first permanent magnet motor (first 408) and the crankshaft (406) at a first end of the crankshaft (406); or
A second gearbox, the second gearbox operatively coupled between the second rotor (second 258) of the second permanent magnet motor (second 408) and the crankshaft (406) at a second end of the crankshaft (406), as the omission of a mechanical gearbox would aid in maintenance time and costs. 
Netecke discloses a gearbox (Netecke: Paragrpah [0040]: pseudo direct drive (PDD) motor having integral magnetic gearing) connected between a first rotor and a crankshaft. 

Regarding Claim 16, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, wherein the power section (402) comprises a housing (404), and the first and second permanent magnet motors (first and second 250) and first and second gearboxes are mounted to the housing (404).
Regarding Claim 17, Chong and Netecke render obvious the well servicing pump (400) system of claim 16, wherein: 
The first permanent magnet motor (first 408) comprises a first stator (first 256) and a first housing (first 255) positioned about the first rotor (first 258); 
The second permanent magnet motor (second 408) comprises a second stator (second 256) and a second housing (second 255) positioned about the second rotor (second 258); and 
Wherein the first housing (first 255) and second housing (second 255) are mechanically coupled to a third housing (260) positioned about the crankshaft (406) via the first and second gearboxes, respectively.
Regarding Claim 18, Chong and Netecke render obvious the well servicing pump (400) system of claim 17, wherein the permanent magnet motor comprises a 
Regarding Claim 19, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, comprising a variable frequency drive (Paragraph [0029]) configured to provide electrical energy to the first permanent magnet motor (first 408).
Regarding Claim 20, Chong and Netecke render obvious the well servicing pump (400) system of claim 15, further comprising a cooling system (Paragraph [0069]), the cooling system (Paragraph [0069]) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (first and second 250).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679